This appeal is from a declaratory decree as to the legal effect of a conveyance of real estate not the homestead by the husband to himself and his wife as tenants by the entireties, the wife being the niece of the husband.
The chancellor in effect held the conveyance to be effectual to create an estate by the entireties; and that as the marriage was not void but only voidable, after the death of both husband and wife, such conveyance was good against a subsequent devise of the same property to the son of the husband.
A man having title to real estate not his homestead may by appropriate deed convey it to his wife and to himself as tenants by entireties so that such property will not pass to a son under a subsequent will of the grantor husband. The legal effect of the deed in this case is to convey to the wife an interest in the entire estate equal to that reserved by the husband, and the express intent is to create an estate by the entireties. See Section 5670 (3997) C. G. L.; In re Klatzl's Estate, 216 N.Y. 83, 110 N.E. 181; Bochringer v. Schmid,254 N.Y. 355, 173 N.E. 220; Coon v. Campbell, 240 N.Y., supra,
772. The deed executed by the husband and wife in legal effect conveys to the wife and reserves to the husband. It affords the five requisites of unity of interest, of title, of time, of possession, and of husband and wife. See 19 Am. Jur. p. 465, Sec. 6; 13 Rawle C. L., p. 1096, et seq.; Dutton v. Buckley, 116 or 661, 242 P. 626, 62 A.L.R. text 520; In re Vander Grift's Estate, 161 A. 898.
While the statutes of Florida forbid the marriage of a man to his niece, the statute also makes such marriage a ground for divorce a vinculo matrimonii; therefore, such a marriage is not void, but only voidable. Comp. Gen. Laws 1927, Secs. 7558, 4983, subd. 1. *Page 514 
A conveyance of real estate not the homestead by a man to himself and his wife as tenants by the entireties, is not void because the wife is a niece of the husband, though such marriage is voidable as a ground for divorce; and later the death of both husband and wife, such conveyance to create an estate by the entireties will not be held to be void so as to give effect to a subsequently executed devise of the same property to a son by the husband.
Affirmed.
TERRELL and CHAPMAN, J. J., concur.
BROWN, BUFORD and THOMAS, J. J., dissent.